IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

HATSUYO “SUE” HARBORD,                     )
                                                No. 72731-1-I
                        Appellant,         )                                     ~E
                                           ) DIVISION ONE
                                           )                                     c:.n
SAFEWAY, INC,                              ) UNPUBLISHED OPINION
                                           ‘I

                        Respondent.        ) FILED: July 25, 2016                ~


       BECKER, J.   —   To defeat a properly supported motion for summary

judgment, the nonmoving party may not rely on the allegations set forth in the

complaint, but must identify evidence establishing a genuine factual issue for

trial. In response to Safeway’s motion for summary judgment, Harbord failed to

submit or identify any admissible evidence supporting her claims of

discriminatory discharge. Moreover, throughout the entire proceedings in the trial

court, Harbord refused to respond to Safeway’s discovery requests or to appear

for a deposition, claiming that she had no obligation to comply with discovery

rules. The trial court dismissed Harbord’s claims on summary judgment and, in

the alternative, for her violation of a discovery order. We affirm and award

Safeway attorney fees for a frivolous appeal.
No. 72731-1-1/2


                                         FACTS

      Safeway hired Harbord as an office clerk and bookkeeper for its Port

Angeles store in September 2004. Harbord’s duties included the customer

service desk, processing money orders and lottery tickets, filling coin changers,

providing cash to the check stand registers, and balancing daily income with total

store sales. Over time, Safeway determined that Harbord was unable to perform

her duties in an acceptably efficient and timely manner. In 2009, an audit noted

various errors, inaccuracies, and discrepancies in Harbord’s accounting of the

store’s daily receipts. Safeway issued multiple disciplinary notices to Harbord in

2008 and 2009, pointing out specific deficiencies. Despite multiple meetings and

retraining, Safeway concluded that Harbord’s work performance remained

unacceptable.

       In 2010 and 2011, Safeway continued to cite Harbord for poor work

performance, including the failure to complete her duties in an acceptable

amount of time and carelessness in performing office procedures. The store

manager also discovered that Harbord was spending a significant amount of time

during her shift writing notes to herself and copying proprietary and confidential

financial information. Harbord later told a Safeway investigator that she took the

notes to “protect herself” but provided no further explanation. Video surveillance

recordings showed that Harbord was moving her computer terminal during her



                                            -2-
No. 72731-1-1/3


shift for no apparent reason. Despite instructions to stop the practice, Harbord

continued to move the computer terminal.

       In early 2011, Safeway suspended Harbord for three days for multiple

incidents involving carelessness and inaccuracy. The store manager observed

that Harbord was continuing to spend up to 30 minutes of her shift writing notes

to herself.

       In March 2011, Harbord completed a $150 money order for which no

customer was present. Harbord initially claimed that she did not print out the

money order because the transaction was cancelled. Despite Safeway’s

repeated requests at the time, Harbord provided no further explanation.

        In April 2011 Safeway suspended Harbord pending an investigation of her

job performance. After concluding that Harbord failed to provide acceptable

responses to the investigator’s questions, Safeway terminated Harbord’s

employment on May 6, 2011, for repeated failure to follow instructions, refusal to

perform assigned tasks, violations of Safeway’s policies regarding confidential

information, and inadequate job performance.

        On May 24, 2013, Harbord filed this action against Safeway. Harbord,

who was represented by counsel, alleged wrongful termination in violation of

public policy and violations of the Washington Law Against Discrimination

(WLAD), chapter 49.60 RCW.




                                            -3-
No. 72731-1-1/4


       Safeway removed the action to federal district court on the basis of

diversity jurisdiction. At some point, Harbord fired her attorney, and the district

court granted her motion to proceed pro Se. The court later remanded the case

back to King County Superior Court after Harbord asserted that her claims

involved less than $75,000.

       While the case was proceeding in federal court, Safeway served Harbord

with initial discovery requests. On March 11, 2014, after asserting that it made

repeated unsuccessful attempts to communicate with Harbord about the

discovery requests, Safeway moved to compel. Harbord did not file a response

to the motion to compel, and the district court remanded the case to state court

without ruling on the motion. After the remand, Safeway again attempted to

contact Harbord about the discovery requests.

       At the trial court’s CR 16 conference on August 8, 2014, Harbord claimed

that Safeway’s failure to provide her with her “personnel file” was “holding”

everything up. The trial court noted that Harbord had raised this claim before

and had not provided the court with any proof that she ever made a formal

discovery request.

       Counsel for Safeway explained that he originally provided Harbord’s

former counsel with the requested documents in searchable PDF format. After

Harbord’s counsel withdrew, Safeway provided Harbord with hard copies.

Recently, Safeway had sent a box containing a third set of the requested

                                             -4-
No. 72731-1-1/5


documents, comprising more than 1,000 pages, to Harbord’s post office box.

Harbord refused the shipment.

       Harbord asserted that she rejected the box because counsel for Safeway

had not provided an inventory log of the contents on the outside of the box.

Counsel for Safeway then offered the still-sealed box to Harbord in court and

explained that there was a cover sheet in the box setting forth the contents of the

box. The court informed Harbord that she would be unable to determine if any

documents were missing unless she opened the box and reviewed the contents.

       At the conclusion of the hearing, the court entered an order directing

Harbord to accept the discovery documents that Safeway offered. Although

Harbord apparently took the box of documents with her when she left the

hearing, she later returned it to Safeway’s counsel and informed the court that

“Plaintiff does NOT want Rule 26, 33, and 34.”

       On August 20, 2014, Safeway filed a second motion to compel Harbord to

respond to discovery requests. Harbord filed a response asserting, among other

things, that the parties did not have an “agreement [with the defendant].           .   .   under

rule 26, 33, and 34,” that she had a “right to have privilege information/evidence

until trial” and “does not need to release information until trial date,” that she “is

NOT doing this case with rule 26 discovery.      .   .   rule 33 interrogatories, rule 34

producing documents,” that she did not ask for interrogatories, and that she

returned the box of documents because “Plaintiff does not agree with rule 26, 33,

                                              -5-
No. 72731-1-1/6


and 34.” Harbord also claimed that the trial court was unfair to her during the

August 8, 2014, hearing.

       On September 8, 2014, the trial court granted the motion to compel,

finding that Safeway had made repeated good faith efforts to obtain the

requested discovery without court action. The court directed Harbord to respond

within 10 days to the discovery requests that Safeway had served more than 10

months earlier and ordered Harbord to pay Safeway’s reasonable costs,

including attorney fees, incurred in preparing the motion to compel. The order

informed Harbord that the failure to comply could result in dismissal of the action.

The court later awarded Safeway reasonable costs, including attorney fees, of

$2,600.

       In a separate order, the court found that despite having time to file more

than 75 motions in federal and state court, Harbord had refused to confer in good

faith with Safeway about its discovery requests. The court also emphasized that

Harbord’s apparent belief that she was not subject to discovery rules was

incorrect.

       On September 19, 2014, Safeway moved for summary judgment,

contending that Harbord had failed to submit any evidence supporting crucial

elements of her discrimination and wrongful termination claims. Safeway also

moved to dismiss the action as a sanction under CR 37(b) for Harbord’s ongoing

refusal to respond to discovery requests, her failure to appear for a deposition,

                                            -6-
No. 72731-1-1/7


and her refusal to comply with the court’s September 8 order compelling a

response to discovery requests.

       Harbord did not comply with the order compelling discovery or file a

response addressing the merits of Safeway’s summary judgment motion.

Rather, she continued to file multiple documents insisting that she had no

obligation to comply with discovery rules and that she had a right to a jury trial.

See, ~ “an open refusal based on an assertion that no valid obligation exists

for discovery,” filed September 23, 2014; “Pro se Plaintiff did not agree with

summary judgment.     .   .   Pro se has rights to go to trial,” filed September 25, 2014;

“Prose asks the court for new trial without Rule 26-37,” filed October 13, 2014;

and “Prose did not have any obligation for discovery,” filed October 21, 2014.

       On October 24, 2014, the day of the summary judgment hearing, Harbord

filed several documents, including a purported declaration containing allegations

about her employment with Safeway. The trial court noted that the documents

were untimely, unsworn, lacked any declaration that they were made under

penalty of perjury, included irrelevant and inadmissible allegations, and contained

no admissible evidence that would create a material issue of fact. See CR 56(c).

       At the conclusion of the hearing, the trial court granted Safeway’s motion

for summary judgment. In the alternative, the court dismissed Harbord’s claims

under CR 37(b) as a sanction for her complete failure to participate in discovery.

The court denied Harbord’s motion for reconsideration on November 18, 2014.

                                                  -7-
No. 72731~1-I/8


Standard of Review

       When reviewing a grant of summary judgment, an appellate court

undertakes the same inquiry as the trial court. Wilson v. Steinbach, 98 Wash. 2d
434, 437, 656 P.2d 1030 (1982). We consider the evidence and the reasonable

inferences therefrom in the light most favorable to the nonmoving party. Schaaf

v. Highfield, 127 Wash. 2d 17, 21, 896 P.2d 665 (1995). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” CR 56(c); White v. State, 131 Wash. 2d 1, 9, 929
P.2d 396 (1997).

       The moving party can satisfy its initial burden under CR 56 by

demonstrating the absence of evidence supporting the nonmoving party’s case.

Young v. Key Pharms., Inc., 112 Wash. 2d 216, 225 n.1, 770 P.2d 182 (1989). The

burden then shifts to the nonmoving party to set forth specific facts

demonstrating a genuine issue for trial. Kendall v. Douglas, Grant, Lincoln &

Okanogan Counties Pub. Hosp. Dist. No. 6, 118 Wash. 2d 1, 8-9, 820 P.2d 497

(1991).

Discriminatory and Retaliatory Discharge

       Although Harbord makes no coherent legal argument on appeal, her

primary contention appears to be that Safeway fired her in violation of the WLAD.

                                              -8-
No. 72731-1-1/9


RCW 49.60.180(2) makes it unlawful for employers to discharge any person from

employment because of age, sex, marital status, race, creed, color, or national

origin.

          In examining such claims, courts in Washington consider the three-part

burden of proof test established in McDonnell Douglas Corr. v. Green, 411            u.s.
792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). See Hill v. BCTI Income Fund-I,

144 Wash. 2d 172, 180, 23 P.3d 440 (2001), overruled on other grounds j~y

McClarty v. Totem Elec., 157 Wash. 2d 214, 137 P.3d 844 (2006). First, the plaintiff

bears the burden of proving a prima facie case of discrimination. McDonnell

Douglas, 411     u.s. at 802.   Second, if the plaintiff establishes a prima facie case,

the burden shifts to the defendant to articulate a legitimate, nondiscriminatory

reason for its action. McDonnell Douglas, 411         u.s. at 802.   Third, if the

defendant satisfies this burden, the plaintiff must prove that the defendant’s

proffered reasons are, in fact, pretextual. McDonnell Douglas, 411           u.s. at 804.
If the plaintiff fails to establish a prima facie case, the defendant is entitled to

summary judgment. Callahan v. Walla Walla Hous. Auth., 126 Wash. App. 812,

819, 110 P.3d 782 (2005).

          The nature of a prima facie case necessarily depends on the particular

form of discrimination alleged. Generally, to establish a prima facie case of

discrimination, the plaintiff must demonstrate that he or she (1) is in a protected

class, (2) suffered an adverse employment action, (3) was doing satisfactory

                                                -9-
No. 72731-1 -1/10


work, and (4) was replaced by or treated differently than someone in a

nonprotected class. See Kirby v. City of Tacoma, 124 Wash. App. 454, 468, 98
P.3d 827 (2004), review denied, 154 Wash. 2d 1007 (2005).

      Safeway satisfied its initial burden on summary judgment by submitting

evidence that Harbord’s job performance had not been satisfactory for several

years. When the moving party has met its initial burden on summary judgment

by demonstrating the absence of evidence to support the nonmoving party’s

case, the nonmoving party

       may not rely on the allegations in the pleadings but must set forth
       specific facts by affidavit or otherwise that show a genuine issue
       exists. Additionally, any such affidavit must be based on personal
       knowledge admissible at trial and not merely on conclusory
       allegations, speculative statements or argumentative assertions.

Las v. Yellow Front Stores, Inc., 66 Wash. App. 196, 198, 831 P.2d 744 (1992)

(footnote omitted).

       In response to the motion for summary judgment, Harbord submitted no

admissible evidence supporting her claim of discriminatory discharge. Nor has

she identified any evidence in the record indicating that she was performing

satisfactory work or that Safeway acted in a manner supporting an inference of

discrimination.

       Harbord’s appellate brief contains numerous conclusory factual allegations

about her employment at Safeway, none of which are supported by a reference

to admissible evidence in the record. See RAP 10.3(a)(5) (party must include

                                           -10-
No. 72731-1-I/li


reference to the record for each factual statement in brief); RAP 9.12 (when

reviewing order granting summary judgment, appellate court “will consider only

evidence and issues called to the attention of the trial court”). Although we are

mindful that Harbord is acting pro se, we will hold self-represented litigants to the

same standard as an attorney. In re Marriage of Olson, 69 Wash. App. 621, 626,

850 P.2d 527 (1993).

       Because Harbord failed to establish a prima fade case of discrimination,

the trial court properly dismissed her claims on summary judgment.

       Harbord’s complaint also alleged claims of retaliation and wrongful

discharge in violation of public policy.

       To establish a prima facie case of retaliation under RCW 49.60.210(1), a

plaintiff must show that “(1) he or she engaged in statutorily protected activity, (2)

he or she suffered an adverse employment action, and (3) there was a causal

link between his or her activity and the other person’s adverse action.” Currier v.

Northland Servs., Inc., 182 Wash. App. 733, 742, 332 P.3d 1006 (2014), review

denied, 182 Wash. 2d 1006 (2015). To prevail on a claim of wrongful discharge in

violation of public policy, the plaintiff must prove (1) the existence of a clear

public policy, (2) that discouraging the conduct in which the plaintiff engaged

would jeopardize the public policy, (3) that the plaintiff’s public-policy related

conduct caused the dismissal, and (4) that the defendant has not offered an




                                             —11—
No. 72731-1-1/12


overriding justification for the dismissal. Rickman v. Premera Blue Cross, 184
Wash. 2d 300, 310, 358 P.3d 1153 (2015).

       Because Harbord failed to identify any supporting evidence, the trial court

properly dismissed her claims of retaliation and wrongful termination in violation

of public policy on summary judgment.

Discovery Sanction

       The trial court also dismissed Harbord’s claims as a sanction for her

complete refusal to participate in discovery. CR 37(b)(2) authorizes the trial court

to impose sanctions, including dismissal of the action, if a party fails to comply

with a court order compelling discovery. The trial court necessarily has broad

discretion in choosing sanctions for violation of a discovery order, and we will not

overturn the court’s ruling on appeal absent a manifest abuse of discretion.

Burnet v. Spokane Ambulance, 131 Wash. 2d 484, 494, 933 P.2d 1036 (1997). The

trial court abuses its discretion if its ruling is “manifestly unreasonable, or

exercised on untenable grounds, or for untenable reasons.” Associated Mortq.

lnv’rs v. G.P. Kent Constr. Co., 15 Wash. App. 223, 229, 548 P.2d 558, review

denied, 87 Wash. 2d 1006 (1976).

       When imposing severe sanctions for violation of a discovery order, such

as dismissal, the trial court must consider, on the record, (1) whether the

discovery violation was willful, (2) whether the violation substantially prejudiced

the other party’s ability to prepare for trial, and (3) whether a lesser sanction

                                              -12-
No. 72731-1-1/13


would suffice. Burnet, 131 Wash. 2d at 494. Here, the trial court expressly

considered all three factors, and the record supports the trial court’s

determination.

       For nearly a year before the trial court entered the order compelling

discovery, Harbord refused to respond to any of Safeway’s discovery requests or

cooperate with Safeway’s attempts to schedule a deposition. In the September

8, 2014, order compelling discovery, the trial court warned Harbord that the

failure to comply could result in the dismissal of the action. The court also

expressly informed Harbord that she had no lawful basis for her apparent belief

that she was not subject to the discovery rules. But Harbord ignored the

discovery order and continued to flood the trial court, as she had throughout the

proceedings, with documents claiming that she had no obligation to comply with

the discovery rules. The record clearly establishes that Harbord’s failure to

comply with the discovery order was willful and deliberate. See Rivers v. Wash.

State Conf. of Mason Contractors, 145 Wash. 2d 674, 686-87, 41 P.3d 1175 (2002)

(“A party’s disregard of a court order without reasonable excuse or justification is

deemed willful”).

       Harbord’s failure to comply with the discovery order was also prejudicial.

Harbord provided no responses to Safeway’s discovery requests and refused to

schedule a deposition, severely limiting Safeway’s ability to make meaningful trial

preparations.

                                            -13-
No. 72731-1-1/14


       The trial court expressly warned Harbord that she was subject to the

discovery rules and that the failure to comply with a court order could result in

dismissal. The court also awarded Safeway its reasonable expenses, including

attorney fees, for having to bring the motion to compel. Nonetheless, Harbord

ignored the trial court’s order and repeatedly denied any obligation to comply with

discovery rules. The record amply supports the trial court determination that a

lesser sanction was not sufficient.

       The trial court did not abuse its discretion in dismissing Harbord’s action

as a sanction for violating the discovery order.

Remaining Issues

       In her brief, Harbord asserts that Safeway filed a stipulated protective

order in federal court without her knowledge, that Safeway failed to serve all

documents by certified mail, and that she did not receive Safeway’s summary

judgment motion in a timely manner. But Harbord fails to support these

conclusory allegations with any legal arguments or citation to authority.

Accordingly, we decline to consider them. See Saunders v. Lloyd’s of London,

113 Wash. 2d 330, 345, 779 P.2d 249 (1989) (appellate court will decline to

consider issues unsupported by cogent legal argument and citation to relevant

authority).




                                            -14-
No. 72731-1-1/15


Pending Motions

       Harbord filed her notice of appeal on November 21 2014. On August 8,

2015, after multiple extensions of time, Harbord filed an untimely “preliminary

brief” which this court is treating as her opening brief. Despite several

extensions of time, Harbord failed to file a reply brief. Nonetheless, Harbord has

found time to file dozens of various documents and motions.

       We have reviewed all of the documents that are briefly summarized in the

Appendix to this opinion. To the extent these filings can be construed as

motions, including motions to modify commissioners’ rulings, the motions are all

denied.

Attorney Fees on Appeal

       Safeway requests an award of attorney fees for a frivolous appeal. See

RAP 18.9(a). An appeal is frivolous “if the appellate court is convinced that the

appeal presents no debatable issues upon which reasonable minds could differ

sand is so lacking in merit that there is no possibility of reversal.” In re Marriage of

Foley, 84 Wash. App. 839, 847, 930 P.2d 929 (1997). That standard is satisfied

here. Harbord’s complete failure to identify supporting evidence in the record or

present any meaningful legal argument addressing the summary judgment

standard and discovery sanctions precludes any arguable challenge to the trial

court’s decision. Safeway is awarded reasonable attorney fees on appeal,

subject to compliance with RAP 18.1(d).

                                              -15-
No. 72731-1-1/16


      The motions identified in the appendix are denied. The trial court’s

dismissal of Harbord’s claims is affirmed.


                                                          c~ke~

WE CONCUR:



~




                                             -16-
No. 72731-1-1/17


                   APPENDIX



July 18, 2016      “Petition for my case    Protest for Appeals
                   Court..
June 23, 2016      Motion for Extension of Time to File Reply Brief

June 20, 2016      Motions for Extension of Time, Continuance,
                   and/or Stay

June 17, 2016      Motions for Change of Venue, Japanese
                   Translator, and Oral Argument
June 10, 2016      Demand for Oral Argument and Translator

June 9, 2016       Objections to Commissioner’s May 31,
                   2016 Ruling
June 7, 2016       Motion for Extension of Time to File Reply Brief

May 27, 2016       Motion for Sanctions and Continuance and
                   Objection to Commissioner’s May 20, 2016
                   Ruling

May 24, 2016       Motion for Extension of Time to File Reply Brief
                   and for Preliminary Injunction

May 20, 2016       Motion for Default

May 13, 2016       Petition Opposing Commissioner’s May 5,
                   2016 Ruling, Motion for Stay of Proceedings to
                   Enforce Judgment, Motion for Translator, and
                   Motion on the Merits

May 2, 2016        Opposition to Commissioner’s April 20, 2016
                   Ruling




                           -17-
No. 72731-1-1/18


April 29, 2016      Objection to Commissioner April 20, 2016
                    Ruling

April 22, 2016      Motion Regarding Respondent’s Undelivered
                    Brief, Motion for Extension of Time to File
                    Reply Brief

April21, 2016       Motion to Correct Mistakes and Fraud

April 15, 2016      Objection to Commissioner’s April 6, 2016
                    Ruling, Motion to Strike

April 13, 2016      Filing Regarding Respondent’s Brief

April 5, 2016       Motions for Continuance, Correction of Clerical
                    Mistakes, and Oral Argument

April 1, 2016       Motion for Fraud Against Counsel for
                    Respondent

March 31, 2016      Motions for Due Process by Court of Appeals,
                    Motion for Damages

March 25, 2016      Petition of Certified Questions, Opposition to
                    Commissioner’s March 17, 2016 Ruling,
                    Intervention by State Constitutional Question

March 11,2016       Motion for Sanctions

March 4, 2016       Motion for Preliminary Injunction

February 29, 2016   Motion for Preliminary Injunctions

February 26, 2016   Petition Alleging Bias and Prejudice

February 23, 2016   Notice of Intent to File Amicus Brief

February 8, 2016    Motion for Relief from Proceeding

February 3, 2016    Objection to Receiving Court of Appeals’
                    Orders in Two Appeals on the Same Day

                            -18-